DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher P. Moreno (Reg No. 38,566) on 03/03/2021.

The application has been amended as follows: 
Claim 5 (Currently Amended): The measurement device according to claim [[4]] 1, wherein: the first probe u ire has a first end fixed to the first suspended semiconductor wire at its first intermediate node and a second end fixed to a third semiconducting anchoring area; the second probe wire has a first end fixed to the first suspended semiconductor wire at its second intermediate node and a second end fixed to a fourth semiconducting anchoring area: and the third and fourth conductive terminals are respectively on and in contact with the third anchoring area and on and in contact with the fourth anchoring area.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	With respect to claims 1-3 and 5-15, none of the prior art teaches or suggests, alone or in combination, a measurement device comprising: 	a first probe wire made of a semiconductor material, coupling the first intermediate node of the suspended semiconductor wire to a third conductive terminal: and 	a second probe wire made of a semiconductor material, coupling the second intermediate node of the suspended semiconductor wire to a fourth conductive terminal;	wherein the second control circuit is connected to the third and fourth conductive terminals and configured to measure the voltage between the first and second intermediate nodes of the suspended semiconductor wire, and 	wherein the first probe wire has a thermal resistance greater than a thermal resistance of a first lateral section of the suspended semiconductor wire extending between the first end of the suspended semiconductor wire and the first intermediate node of the suspended .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN HAN/Primary Examiner, Art Unit 2818